Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as  access interactive response (IR) training data of an IR system, the IR training data associating input phrases supported by the IR system to user intent indicators; in response to determining that a first input phrase of the input phrases includes a first term that is included in a term hierarchy, generate a second phrase by replacing the first term in the first input phrase with a second term included in the term hierarchy; determine that the IR training data indicates that the first input phrase is associated with a first user intent indicator; determine that user interaction data indicates that a first proportion of user phrases received by the IR system from users corresponds to the first user intent indicator; and Page 2 of 16Appl. No. 16/173,916Docket No.: P201803916US01 update the speech-to-text training data based on the first input phrase and the second phrase so that a second proportion of training phrases of the speech-to-text training data corresponds to 
The above claims are deemed allowable given the complex nature of training data associated with a likelihood as precisely claimed tied to at least the remaining update and determination limitations. For instance the closest prior art deals with varying types of percentages, ratios, counts, occurrences, etc. according to varying model pools, Bayesian selection, confidence scores, confidence percentages, error ratios, and user pool ratio of selection. The closest of the prior art set context focuses on two embodiments, the first embodiment revolves around using the highest user pool ratio of selection to predict a user intent. The second embodiment uses traditional scoring for selection. Combing the two embodiments is unwarranted for obviousness purposes, however assuming one would seek to combine, there are two deficiencies, A) there is simply no increasing likelihood, which one may argue that best selection could potentially mean increasing likelihood depending on generic context outside of the claim scope, and B) most importantly, the combination of embodiments under BRI would amount to a reverse operation at best of using confidence prior to the ratio of users. Additionally a ratio or proportion to a single user is not the same as a pool of users. Overall given broadest reasonable interpretation, one of ordinary skill in the art would not seek to combine the prior art in such a way, and therefore fails to teach or suggest the complex claims as whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Metcalf; Michael D.	US 20140088971 A1		US-PGPUB	20140327
Segalis; Eyal et al.	US 20180227418 A1		US-PGPUB	20180809
Amid; David et al.	US 20180358001 A1		US-PGPUB	20181213
Wang; Bo et al.	US 20170256256 A1		US-PGPUB	20170907
RAMACHANDRAN; et al.	US 20200090034 A1	US-PGPUB	20200319
Lee; Jungin et al.	US 20180182386 A1		US-PGPUB	20180628
The above prior art teach intent classification and probability based scoring as described above in the reasons for allowance. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov
	
	s